     Case: 1:19-cv-05567 Document #: 10 Filed: 09/16/19 Page 1 of 8 PageID #:28




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

James R. Padula and Kathleen V. Padula,                )
individually, and on behalf of all others similarly    )
situated,                                              )
                                                       )
               Plaintiff                               ) Case No. 1:19-cv-05567
                                                       )
        vs.                                            ) Judge Thomas M. Durkin
                                                       )
Servis One, Inc. d/b/a BSI Financial Services,         ) Magistrate Judge Jeffrey Cole
                                                       )
               Defendant                               )

                  MOTION TO DISMISS PURSUANT TO RULE 12(B)(6)
                   AND INCORPORATED MEMORANDUM OF LAW

        Servis One, Inc. d/b/a BSI Financial Services (“BSI”), respectfully requests that this Court

dismiss the complaint of James R. Padula and Kathleen V. Padula with prejudice pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. The gravamen of the complaint is that BSI

improperly added late fees to their account, but the Padulas fail to plead a claim upon which relief

can be granted for multiple reasons. First and foremost, the Padulas do not plead compliance with

their loan’s notice-and-cure requirement. Absent such compliance, they cannot maintain a cause

of action against BSI for claims arising under their mortgage contract. Second, the complaint fails

to rise above the speculative level—it does not identify how BSI allegedly communicated the

purportedly wrongful late charges to the Padulas—and thus fails to plead any violation of the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq. and the Illinois Consumer

Fraud and Deceptive Business Practices Act (“ICFA”), 815 ILCS 505/1, et seq.




81319226v.1
     Case: 1:19-cv-05567 Document #: 10 Filed: 09/16/19 Page 2 of 8 PageID #:28




                                    FACTUAL BACKGROUND

        This matter arises from a mortgage contract and the Padulas’ subsequent default on the

terms of that contract. The Padulas allege1 that they executed a mortgage (the “Mortgage”) in favor

of Quicken Loans, Inc. in 2007. (Compl., ¶ 15.) The Mortgage secured the repayment of a loan,

evidenced by a note (the “Note”), used to purchase a residence located at 1814 Northshire Drive,

Plainfield, Illinois 60586 (the “Property”). (Id., ¶¶ 16-17.) In 2013, the Padulas defaulted on their

monthly payments. (Id., ¶ 19.) After their default, the Mortgage was transferred twice: first, to

Nationstar Mortgage, LLC, which accelerated the loan, declared the entire balance due, and then

filed a foreclosure lawsuit against the Padulas in 2014. (Id., ¶¶ 20-23.) Later, the Mortgage was

transferred to BSI in September 2017. (Id., ¶ 24.) After BSI obtained its interest in the Mortgage

and Note, it allegedly assessed late fees on the account from April 2018 to June 2019 in the amount

of $18.48 per month. (Id., ¶¶ 25-39.) This allegedly misled the Padulas into believing that they

owe the post-acceleration late charges, even though they have not reinstated nor have they

attempted to reinstate the Note and Mortgage. (Id., ¶¶ 40-41.)

        After their default and the filing of the foreclosure lawsuit, Kathleen Padula filed for

bankruptcy protection in the Northern District of Illinois Bankruptcy Court in Case No. 15-09538

(the “Bankruptcy”). (Bankr. Pet., attached hereto as “Exhibit 1.”)2 Within the Bankruptcy,

Kathleen Padula filed a plan, and then on May 13, 2015, a modified plan (the “Modified Plan”).




1
 BSI assumes that the factual allegations in the complaint are true for purposes of this motion only. BSI is
not admitting to those allegations.
2
 The bankruptcy petition, and other documents filed in the bankruptcy court, are subject to judicial notice
and may be considered by this Court when ruling on a motion brought under Rule 12(b)(6). See Fricke v.
Healthcare Revenue Recovery Group, LLC, No. 15 C 3364, 2015 WL 4778527, at *1 n1 (N.D. Ill. Aug. 12,
2015) ([T]his court may also take judicial notice of matters of public record when considering a 12(b)(6)
motion…. Accordingly, the court has looked to pleadings and orders filed in plaintiff’s related bankruptcy
case.”)


                                                     2
81319226v.1
        Case: 1:19-cv-05567 Document #: 10 Filed: 09/16/19 Page 3 of 8 PageID #:28




(Modified Plan, attached hereto as “Exhibit 2.”) The Modified Plan provided that Kathleen Padula

would “make current monthly payments…increased or decreased as necessary to reflect changes

in variable interest rates, escrow requirements, collection costs, or similar matters—directly to”

Nationstar Mortgage.3 (Ex. 2 at 2.) The bankruptcy court confirmed the Modified Plan on May 15,

2015. (Order Confirming Plan, attached hereto as “Exhibit 3.”)

          Kathleen Padula (and presumably, James Pedula, though he is not a debtor in the

Bankruptcy) did not properly make payments under the Modified Plan. In January 2017, Nationstar

submitted an agreed repayment plan and default order to the Court, which the Court entered.

(Agreed Repayment Plan and Default Order, attached hereto as “Exhibit 4.”) Then in April 2019,

the mortgagee4 moved to lift the stay on the basis of Kathleen Padula’s default in making payments

under the Modified Plan. (Motion for Relief from Automatic Stay, attached hereto as “Exhibit 5.”)

On May 3, 2019, the bankruptcy court granted the relief from the automatic stay. (Order Granting

Relief from Stay, attached hereto as “Exhibit 6.”)

          On August 19, 2019, the Padulas filed their current complaint, seeking relief under the

FDCPA and ICA, both individually and on behalf of a putative class.

                                          LEGAL STANDARD

          Rule 12(b)(6) compels dismissal of a complaint that fails to state a claim upon which relief

can be granted. “In resolving a Rule 12(b)(6) motion, the court assumes the truth of the complaint's

well-pleaded factual allegations, though not its legal conclusions.” Booker v. New Penn Fin., LLC,

575 B.R. 823, 824 (N.D. Ill. 2017) (citing Zahn v. N. Am. Power & Gas, LLC, 815 F.3d 1082,




3
    Nationstar serviced the Note and Mortgage at the time the plan was confirmed. (Compl., ¶¶ 20, 24.)
4
 The motion was brought by U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust.
BSI services the Note and Mortgage on behalf of that trustee.


                                                      3
81319226v.1
      Case: 1:19-cv-05567 Document #: 10 Filed: 09/16/19 Page 4 of 8 PageID #:28




1087 (7th Cir. 2015)). The Court must consider “documents attached to the complaint, documents

that are critical to the complaint and referred to in it, and information that is subject to proper

judicial notice.” Phillips v. Prudential Ins. Co. of Am., 714 F.3d 1017, 1019 (7th Cir. 2013)

(quoting Geinosky v. City of Chicago, 675 F.3d 743, 745 n. 1 (7th Cir. 2012)). “If, when viewed

in a light most favorable to the plaintiff, the complaint fails to state a claim upon which relief can

be granted, the court must dismiss the case.” Nationscredit Home Equity Services Corp. v. City of

Chicago, 135 F. Supp.2d 905, 908 (N.D. Ill. 2001) (citing Gomez v. Ill. State Bd. of Educ., 811

F.2d 1030, 1039 (7th Cir. 1987)).

        To survive a motion to dismiss, the complaint must “contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

                                               ARGUMENT

A.      The Padulas fail to plead that they complied with the Mortgage’s notice-and-cure
        provision.

        The Padulas’ complaint fails to state a claim under Rule 12(b)(6) because it does not plead

compliance with the Mortgage’s5 notice-and-cure provision, which provides that “[n]either

Borrower nor Lender may commence, join, or be joined to any judicial action (as either an

individual litigant or the member of a class) that arises from the other party’s actions pursuant to

this Security Instrument, until such Borrower or Lender has notified the other party…of such




5
  The Mortgage was filed within the Bankruptcy as an exhibit to the motion for relief from stay. (Exhibit 5,
Bankr. at ECF 63-2.) In addition, it is separately subject to judicial notice as it is a document recorded with
the Will County Recorder of Deeds as document number 2006119403. See Hardaway v. CIT
Group/Consumer Finance, Inc., 836 F. Supp.2d 677, 686 (N.D. Ill. 2011) (taking judicial notice of
documents available to the public via the website of the Cook County Recorder of Deeds). Further, the
Padulas have judicially admitted that they executed the Mortgage. (Compl., ¶ 15.) Kathleen Padula further
separately admitted to its authenticity through the various filings she made in the Bankruptcy.


                                                      4
81319226v.1
     Case: 1:19-cv-05567 Document #: 10 Filed: 09/16/19 Page 5 of 8 PageID #:28




alleged breach and afforded the other party hereto a reasonable period after the giving of such

notice to take corrective action.” (Ex. 5, ¶ 20.)

        This notice-and-cure provision serves an important purpose. By requiring the Padulas to

provide notice and an opportunity to cure to BSI before filing a lawsuit, it has the capacity to

prevent needless litigation. For instance, if the Padulas had informed BSI that they believed they

were being improperly charged for post-acceleration late fees, BSI could have explained the

circumstances under which late fees would be (lawfully) collected or otherwise tried to reach a

mutually agreeable accommodation. The parties and this Court could have then avoided the time

and significant expense associated with this lawsuit.

        The Padulas’ failure to comply with the notice-and-cure provision is dispositive of this

lawsuit, as explained recently in a nearly identical case. Rodriguez v. Rushmore Loan Management

Services, LLC, No. 18-cv-1015, 2019 WL 423375, at *6 (N.D. Ill. Feb. 3, 2019). Just as the Padulas

allege, the plaintiff in Rodriguez asserted that her loan servicer violated §§ 1692e and 1692f of the

FDCPA by “threatening to impose late fees that Defendant was not legally entitled to impose,

since Plaintiff’s Mortgage had been accelerated and Plaintiff had not sought to reinstate it.”

Rodriguez, 2019 WL 423375 at *2. The Rodriguez court held that “Plaintiff was required to

comply with the Mortgage’s notice and cure provision prior to filing this suit. Because Plaintiff

does not allege that she did so, the Complaint must be dismissed.” Id. At *6.

        The Court’s decision in Rodriguez is supported by decisions throughout the country that

have dismissed similar claims when the plaintiff fails to affirmatively plead compliance with the

notice-and-cure provision in the mortgage. See, e.g., Michael v. CitiMortgage, Inc., No. 16-CV-

07238, 2017 WL 1208487, at *4 (N.D. Ill. Apr. 3, 2017) (“Here, the Court dismisses Plaintiff’s

claims because she failed to allege compliance with the notice provision in her contract.”); Giotta



                                                    5
81319226v.1
     Case: 1:19-cv-05567 Document #: 10 Filed: 09/16/19 Page 6 of 8 PageID #:28




v. Ocwen Loan Servicing, LLC, 706 F. App’x 421, 423 (9th Cir. 2017) (“Because the Giottas failed

to provide pre-suit notice to Ocwen in accordance with the Deed of Trust, the district court properly

dismissed the case.”); Johnson v. Countrywide Home Loans, Inc., No 1:10cv1018, 2010 WL

5138392, at *2 (E.D. Va. Dec. 10, 2010) (dismissing statutory claims (including an FDCPA claim)

for failure to plead compliance with notice-and-cure provision); Hill v. Nationstar Mortg., LLC,

No. 15-60106-CIV, 2015 WL 4478061, at *3 (S.D. Fla. Jul. 6, 2015) (dismissing RICO, breach of

contract, and unjust enrichment claims for failure to plead compliance with notice-and-cure

provision).

        That same result is mandated here. The Padulas’ claims arise from the Mortgage—they

claim that BSI has improperly added post-acceleration late charges to their account. Because it

arises under the Mortgage, they were required to both notify BSI of the purportedly improper late

charges and allow BSI an opportunity to cure the purported issue before filing suit. Since they do

not plead compliance with that condition, their complaint should be dismissed.

B.      The complaint is insufficiently vague as to the nature of any alleged communications
        with the Padulas.

        The Padulas’ complaint claims that BSI improperly assessed late fees on their Mortgage

loan from April 2018 to June 2019. (Compl., ¶ 25-39.) As a result, they allege that BSI is liable

under section 1692e(10) (prohibiting a debt collector from using any false or deceptive means in

connection with the collection of any debt) and 1692f (1) (prohibiting the collection of any amount

not expressly authorized by the agreement creating the debt or permitted by law) of the FDCPA,

and also section 2 of ICFA. (Compl., ¶¶ 51, 53.)6 All three claims are based on purported

representations that BSI made to the Padulas in a purported attempt to collect the debt. However,


6
  The complaint has two separate paragraphs labeled “53” because Count I ends at paragraph 55 and Count
II starts at paragraph 51. BSI is attempting to cite to both here.


                                                  6
81319226v.1
      Case: 1:19-cv-05567 Document #: 10 Filed: 09/16/19 Page 7 of 8 PageID #:28




the Padulas’ complaint never pleads when or how any such representations occurred.7 Instead, it

simply pleads that late fees were assessed. But adding late fees to an account and never

communicating that addition to a party (for example, by never attempting to collect a debt) cannot

possibly violate either section of the FDCPA relied on by the Padulas because both sections

prohibit certain types of communications in the collection of the debt. See 15 U.S.C. § 1692e(10)

and 15 U.S.C. § 1692f(1). Likewise, their ICFA claim is premised on allegedly deceptive

representations made in the context of attempting to collect a debt. (Compl., ¶ 53 at Count II.)

        By failing to plead any information concerning the nature of the purported communications

from BSI, the Padulas have necessarily failed to plead any claim above the speculative level. Their

complaint should therefore be dismissed. Twombly, 550 U.S. at 555 (“Factual allegations must be

enough to raise a right to relief above the speculative level.”).

                                                CONCLUSION

        For the foregoing reasons, Defendant Servis One, Inc. d/b/a BSI Financial Services

respectfully requests that this Court dismiss the complaint with prejudice and grant all other relief

that is appropriate and just.

                                                              SERVIS ONE, INC. D/B/A
Date: September 16, 2019                                      BSI FINANCIAL SERVICES


Douglas R. Sargent (IL 6290671)                               By:      /s/ Ryan A. Sawyer
Ryan A. Sawyer (IL 6293696)                                            One of its Attorneys
LOCKE LORD LLP
111 South Wacker Drive
Chicago, IL 60606
Phone: 312-443-1751 (RAS)
dsargent@lockelord.com
ryan.sawyer@lockelord.com


7
 Counsel for the Padulas has since explained to BSI’s counsel that the late fees were purportedly included as an
attachment to some documents filed in the foreclosure lawsuit. Notwithstanding that out-of-court explanation, the
pleading is still deficient.


                                                         7
81319226v.1
     Case: 1:19-cv-05567 Document #: 10 Filed: 09/16/19 Page 8 of 8 PageID #:28




                                   CERTIFICATE OF SERVICE

        I, Ryan A. Sawyer, an attorney, certify that I caused the attached Motion to Dismiss to be

filed through the Court’s ECF/CM system on September 16, 2019, which will provide notice to be

served on all parties of record.

                                                    /s/ Ryan A. Sawyer




                                                8
81319226v.1
